UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                 5/3/21
 AASIR AZZARMI,
              Plaintiff,                               20-CV-6835 (GBD) (BCM)
 -against-                                             MEMORANDUM AND ORDER
 KEY FOOD STORES CO-OPERATIVE
 INC., et al.,
              Defendant.


BARBARA MOSES, United States Magistrate Judge.

       For the reasons that follow, plaintiff Aasir Azzarmi's "Motion to Compel, Motion for Rule

16, Rule 26, 37, 16, 11 & USC 1927 Sanctions; Motion to Strike Def.'s Interrogatory Responses,"

dated April 27, 2021 (Motion) (Dkt. No. 21 at ECF pages 1-27), is DENIED without prejudice to

plaintiff's ability to renew his application in accordance with Fed. R. Civ. P. 37(a)(1), Local Civil

Rule 37.2, and this Court's Individual Practices, after giving defendant Key Food Stores

Cooperative Inc. (Key Food) a reasonable opportunity to (i) verify its interrogatory answers, (ii)

produce a listing of the employees who worked at Key Food's 55 Fulton Market store on October

20, 2019, and (iii) consider whether to update its initial disclosures.

                                            Background

       Plaintiff filed this action, pro se, on August 21, 2020, alleging that employees of a Key

Food supermarket at 55 Fulton Market in Manhattan falsely accused him of theft on October 20,

2019, in front of other customers, and later refused to admit him to the store. Compl. (Dkt. No. 1)

¶¶ 11-24. Plaintiff asserts a single claim of Defamation Per Se against Key Food and Does 1-10.

Id. The Doe defendants are identified in the Complaint by their first names and/or descriptions. Id.

¶ 2. On January 7, 2021, Key Food appeared and answered. (Dkt. Nos. 13-15.)
       On February 25, 2021, during the initial case management conference, plaintiff was granted

permission to serve initial interrogatories "in compliance with Local Civil Rule 33.3(a), limited to

those seeking identification of potential witnesses and/or the Doe defendants." Initial Case

Management Order (Dkt. No. 17) ¶ 2. No other discovery was authorized. Id. On February 25,

2021, defendant served its initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1)(A), identifying

three present or former Key Food employees as individuals likely to have discoverable information

"relevant to disputed facts alleged with particularity in the pleadings." Azzarmi Decl. Ex. F, at

ECF pages 64-65. Defendant did not list or produce copies of any documents.

       On March 10, 2021, plaintiff served 25 interrogatories on Key Food, some of which went

well beyond the Court-ordered limits. Azzarmi Decl. (Dkt. No. 21 at ECF pages 28-65) Ex. C. 1

On April 8, 2021, Key Food, served its written responses to the interrogatories. Id. Ex. A. The

responses, including both objections and answers, were signed (electronically) by defendant's

counsel, but the answers were not signed or verified "under oath," as required by Fed. R. Civ. P.

33(b)(3). With respect to the interrogatories that properly sought identification of potential

witnesses and/or Doe defendants employed by Key Food, defendant stated, pursuant to Fed. R.

Civ. P. 33(d), that it would provide "a list of employees who were on duty on October 20, 2019,

including their name and job assignment." Id. at ECF page 36. Twelve days later, on April 20,

2021, Key Food produced a printout listing the employees who were on duty at the 55 Fulton

Market store on August 20, 2019, including their names, job assignments, and hours. Id. at ECF

pages 40-47.




1
  For example, Interrogatory No. 1 asked, "Is it true that Def. Key Foods actually moved its
headquarters to New Jersey?" Azzarmi Decl. Ex. C, at ECF page 51. Interrogatory No. 22 asked,
"Does the person who does loss prevention or security at Def. Key Foods 55 Fulton Market store
have their own office?" Id. at ECF page 53.
                                                 2
       On April 22, 2021, during a telephonic status conference, plaintiff stated that he planned

to amend his pleading for the purpose of, inter alia, adding Key Food employee Angel Palma

(originally identified as "Angel Doe," see Compl. ¶ 3) as a defendant. Palma was listed in

defendant's Rule 26(a)(1)(A) disclosures. Azzarmi Decl. Ex. F. Additionally, Palma's full name

appeared on the employee list produced two days before the conference. Id. Ex. B, at ECF page

44. At plaintiff's request, he was given until June 1, 2021, to file an amended complaint. See Case

Management Order (Dkt. No. 20) ¶ 1. Also during the April 22 conference, plaintiff told the Court

that he had served 25 interrogatories, but that Key Foods "didn't answer all of them," and asked

whether he was "still allowed to serve the remaining that they refused to answer." The Court

declined to provide an advisory opinion as to that issue. Plaintiff did not raise any other issues

concerning defendant's discovery conduct.

       Two days later, on Saturday, April 24, 2021, plaintiff sent an email to Key Food's counsel

with the following subject line: "Meet and Confer by 4/27/21 or Motion to Compel/Motion for

Sanctions will be filed." Azzarmi Decl. Ex. D at ECF page 58. The email began: "Once again, you

got caught being deceitful. I will bring this to the attention of the Court." Id. In the body of the

email, plaintiff advised counsel, "Your response to this [meet] and confer is due by April 27, 2021,

or Plaintiff is filing his Motion[.]" Id. at 59. Although the remainder of plaintiff's email (as

submitted to the Court by plaintiff) is cut off, it appears to be a near-final draft of the Motion. Id.

at ECF pages 59-60.

       Approximately one hour later (still on Saturday, April 24, 2021), Key Food's counsel

responded, explaining why, in defendant's view, its objections to plaintiff's interrogatories were

well-taken and its answers were adequate. Azzarmi Decl. Ex. D at ECF pages 56-58. Counsel

added that he did not "see any reason to have a verbal discussion with you at this point, as you



                                                  3
have failed to raise any specific objection to our responses," but "[i]f you make such objections in

the future I will reconsider my position." Id. at ECF page 57.

        Two days later, on Monday, April 26, 2021, plaintiff sent another email to Key Food's

counsel. It began: "I'll file my motion to compel and sanctions etc. with the Court and let the Court

know you refused to follow the Local Rules to meet and confer telephonically before filing the

motion. Not a problem." Azzarmi Decl. Ex. D at ECF page 55. Plaintiff went on to complain that

Key Foods provided an employee list as of August 20 rather than October 20, 2021 and that its

counsel "refused to sign the interrogatories." Id. at ECF pages 55-56. He concluded: "Your

violations are too long to list. Read the email again. I numbered them." Id. at ECF page 56.

        The following day, April 27, 2021 plaintiff served and filed the Motion, which includes a

27-page brief, Mr. Azzarmi's declaration, and multiple exhibits, totaling 66 pages. 2 Plaintiff

complains, among other things, that defendant "intentionally violated" this Court's Initial Case

Management Order (which limited his interrogatories to those "seeking identification of potential

witnesses and/or the Doe defendants") by objecting to interrogatories that went beyond those

limits. Motion at ECF page 2. He further contends that defendant violated Rule 33(b)(3) by failing

to verify its interrogatory answers under oath; "fraudulently" violated Rule 33(d) by promising an

employee list as of October 20, 2019, but producing a list as of a different date, two months earlier;

defrauded the Court on February 25, 2021, by making "misstatements on the record" (corrected

later that day, in writing, in defendant's initial disclosures) as to whether certain potential witnesses

remained employed by Key Food; and violated Fed. R. Civ. P. 26(e) by failing to update its initial




2
  Although plaintiff's declaration and proof of service represent that he signed those documents in
Inglewood, California, on April 27, 2021, see Azzarmi Decl. ¶ 12; Proof of Service (Dkt. No. 21
at ECF page 66), his motion papers appeared to have been delivered by hand that same day to the
United States Courthouse at 500 Pearl Street, New York, New York.
                                                   4
disclosures in light of an October 21, 2019 email, seemingly from Key Foods to plaintiff, that

(insofar as the record discloses) plaintiff first brought to defendant's attention on April 27, 2021,

as an attachment to his declaration. Id. at 2-21; see also Azzarmi Decl. ¶¶ 4-6 & Exs. E, F. As a

remedy for defendant's "discovery abuse," plaintiff seeks an order (i) compelling defendant to

answer all of his interrogatories; (ii) striking all of defendant's existing answers; (iii) granting

plaintiff leave to serve 23 additional interrogatories; and/or (iv) staying further proceedings until

his interrogatories are fully answered. Motion at ECF pages 1-3, 27. He also seeks sanctions,

including the entry of a judgment as to liability against Key Foods and/or monetary sanctions, for

defendant's "willful disobedience" of court orders, "frivolous" objections, and "fraud on the court."

Id. at ECF pages 2, 21-27.

                                             Discussion

       Before making a motion to compel discovery, a party must confer or attempt to confer "in

good faith" with the party that has failed to produce or provide discovery, "in an effort to obtain it

without court action." Fed. R. Civ. P. 37(a)(1). The purpose of the rule (which is echoed in § 2(b)

of my Individual Practices, the link for which was provided in the Order Scheduling Initial Case

Management Conference, see Dkt. No. 16) is "to avoid, wherever feasible, unnecessary litigation

of discovery disputes." Woodward v. Holtzman, 2018 WL 5112406, at *2 (W.D.N.Y. Oct. 18,

2018) (collecting cases). Thus, it is not enough for a party go through the motions of conferring

(or, as in this case, to demand that the opposing party meet and confer by an arbitrary date "or

Motion to Compel/Motion for Sanctions will be filed," Azzarmi Decl. Ex. D, at ECF page 58); he

must make "a 'genuine attempt to resolve the discovery dispute through non-judicial means.'"

Herrera v. State Farm Lloyds, 2015 WL 13678720, at *1 (S.D. Tex. Dec. 3, 2015) (quoting Shuffle

Master, Inc. v. Progressive Games, Inc., 170 F.R.D. 166, 171 (D. Nev. 1996)); accord Dorchester



                                                  5
Fin. Holdings Corp. v. Banco BRJ, S.A., 2014 WL 3747160, at *5 (S.D.N.Y. July 3, 2014) (quoting

Prescient Partners, L.P. v. Fieldcrest Cannon, Inc, 1998 WL 67672, at *2-3 (S.D.N.Y. Feb. 18,

1998) (movant must make a "genuine effort to resolve the dispute" before involving the court);

U.S. Bancorp Equip. Fin., Inc. v. Babylon Transit, Inc., 270 F.R.D. 136, 140 (E.D.N.Y. 2010)

(quoting Big Apple Pyrotechnics v. Sparktacular Inc., 2006 WL 587331, at *1 (S.D.N.Y. Mar. 8,

2006)) (same). "As many courts have held, the failure to meet and confer in good faith with

opposing counsel is 'sufficient reason by itself to deny [a party's] motion to compel.'" Kaye v. New

York City Health & Hosps. Corp., 2020 WL 7237901, at *10 (S.D.N.Y. Dec. 9, 2020) (quoting

Vaigasi v. Solow Mgmt. Corp., 2016 WL 616386, at *11 (S.D.N.Y. Feb. 16, 2016)).

       Local Civil Rule 37.2 states that no discovery motion "shall be heard" unless counsel for

the moving party (or, in this case, the moving party acting pro se) "has first requested an informal

conference with the Court by letter-motion for a pre-motion discovery conference . . . and such

request has either been denied or the discovery dispute has not been resolved as a consequence of

such a conference." The goal of this requirement – which is also echoed in § 2(b) of my Individual

Practices and was expressly included in ¶ 5 of the Case Management Order issued on April 22,

2021, less than a week before plaintiff filed his Motion – is to adjudicate discovery disputes that

the parties have been unable to resolve between themselves as efficiently as possible, avoiding the

need for formal motion practice with its attendant expense and delay.

       Pro se status "does not exempt a party from compliance with relevant rules of procedural

and substantive law." Maisonet v. Metro. Hosp. & Health Hosp. Corp., 640 F. Supp. 2d 345, 348

(S.D.N.Y. 2009); see also Harley v. Nesby, 2011 WL 6188718, at *11 (S.D.N.Y. Dec. 12, 2011)

("pro se parties are not excused from complying with procedural rules") (collecting cases). Thus,

Rule 37(a)(1) and Local Civil Rule 37.2 apply to pro se parties just as they do to parties represented



                                                  6
by counsel. See, e.g., Barnes v. Smith, 2013 WL 4447897, at *3 (S.D.N.Y. Aug. 19, 2013) (denying

various discovery motions filed by the pro se plaintiff because he did not comply with Rule 37(a)

or Local Civil Rule 37.2, and ordering plaintiff not to "submit any further motions without prior

approval from the Court"); Forsythe v. Loc. 32BJ, SEIU, 2011 WL 2652395, at *5 (S.D.N.Y. June

23, 2011) (noting that the pro se plaintiff failed to comply with Rule 37(a) or Local Civil Rule

37.2 and prohibiting him from filing any further discovery motions "without complying with the

federal and local rules"). Strict enforcement is particularly appropriate where, as here, the pro se

party has considerable litigation experience and demonstrates a detailed knowledge of the

applicable discovery rules. See, e.g., Tracy v. Freshwater, 623 F.3d 90, 102 (2d Cir. 2010) (the

"degree of solicitude" afforded to pro se parties "may be lessened where the particular pro se

litigant is experienced in litigation and familiar with the procedural setting presented").

       Plaintiff Azzarmi did not confer or attempt "in good faith" to confer with defendant Key

Foods in an effort to obtain the discovery sought "without court action," as required by Rule

37(a)(1). Instead, he sent a single email on a Saturday afternoon, calling defendant's counsel

"deceitful," attaching an already-drafted motion to compel and for sanctions (including the

ultimate sanction of an adverse liability judgment), and threatening to file it unless Key Food

responded by Tuesday. Azzarmi Decl. Ex. D, at ECF pages 58-60. Plaintiff did not offer any

resolution that would obviate the need for judicial involvement, nor indicate any interest in such a

resolution. Moreover, when defendant's counsel responded promptly, inviting plaintiff to further

explain his position, plaintiff cut off the dialog entirely and filed his Motion, claiming that it was

defendant that "refused" to meet and confer. Motion at 1. On this record, the Court concludes that

while plaintiff made an effort to check the Rule 37(a)(1) box, he did not make a "genuine effort to

resolve the dispute." Dorchester Fin. Holdings Corp., 2014 WL 3747160, at *5. See King v. Stach,



                                                  7
2017 WL 1250428, at *1 (W.D. Wash. Apr. 5, 2017) (holding, on similar facts, that "ignoring a

response from defense counsel seeking clarity on the issues upon which plaintiff wished to confer

is not an indication of an effort made in 'good faith,'" and denying pro se plaintiff's motion to

compel). Similarly, plaintiff Azzarmi made no effort to seek an informal discovery conference, as

required by Local Civil Rule 37.2, my Individual Practices, and the Case Management Order in

this action, before filing lengthy motion papers accusing defendant of various species of fraud and

demanding sanctions up to and including the entry of an adverse liability judgment.

                                             Conclusion

       Because plaintiff failed to comply with Rule 37(a)(11) and Local Civil Rule 37.2, the

Motion is DENIED, without prejudice to renewal as directed herein.

       In order to avoid unnecessary motion practice and promote the "just, speedy, and

inexpensive determination" of the issues raised in the Motion, Fed. R. Civ. P. 1, defendant shall

have one week from the date of this Memorandum and Order to (i) verify its interrogatory answers

under oath in accordance with Fed. R. Civ. P. 33(b)(3), (ii) produce a list of the employees who

worked at Key Food's 55 Fulton Market store on October 20, 2019, as promised, and (iii) consider

whether to update its initial disclosures, pursuant to Rule 26(e), in light of the October 21, 2019

email attached to plaintiff's motion papers. 3 During the same period, plaintiff shall advise the Court

in writing whether he was physically in Inglewood, California when he signed his declaration and

proof of service on April 27, 2021 (as stated in those documents) and, if not, why he so attested.

       Thereafter, defendant need not make any further response to Interrogatory Nos. 1, 2, 3, 4,

5, 9, 18, 19, 20, 22, 23, 24, or 25. These interrogatories exceed the limits set by this Court in the



3
 Rule 26(a)(1)(A)(i) and (ii) require disclosure of individuals having discoverable information,
and documents, "that the disclosing party may use to support its claims or defenses, unless the use
would be solely for impeachment."
                                                  8
Initial Case Management Order, have been adequately answered, or both. If plaintiff believes that

he is entitled to any other or further information in response to the remaining interrogatories, he

may request an informal conference with the Court by letter-motion, pursuant to Local Civil Rule

37.2, after conferring or attempting to confer in good faith with defendant in a genuine effort to

obtain that information without court action, as required by Rule 37(a)(1). Plaintiff is reminded

that letter-motions are limited to four pages in length, exclusive of attachments, and must

succinctly set forth the basis of the dispute and the relief sought. Moses Ind. Prac. §§ 1(d), 2(b).

Due to current public health conditions, no courtesy copies are required. Moses Emergency Prac.

§ 1(d).

          This Memorandum and Order disposes of the motion at Dkt. No. 21.

Dated: New York, New York
       May 3, 2021
                                              SO ORDERED.




                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge




                                                 9
